      Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 1 of 9

                                                                                                                         u. fol~~CgRT
                                                                                                                      EASTERN DISTRICT ARKANSAS

                   IN THE UNITED STATES DISTRICT COURT                                                                       JAN O3 2019
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION                                                           JA~ES W. ~MACK, CLERK
                                                                                                         By'                                DEP CLERK

GINA FLOYD-SMITH                                                                                                      PLA.INTIFF

                                            C\
vs.                               No.1:1f-cv-.s:;u-~


DIAMOND MANAGEMENT, LLC,                                                                               DEFENDANTS
and MICHAEL LLEWELLYN


                             ORIGINAL COMPLAINT


       COMES NOW Plaintiff Gina Floyd-Smith, by and through her attorneys

Allison Koile and Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against Defendants Diamond Management, LLC, and Michael

Llewellyn, she does hereby state and allege as follows:

                                            I.
                           JURISDICTION AND VENUE

       1.    Plaintiff brings this action pursuant to Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e),     et seq.    ("Title VII") and Arkansas statutory and

common law claims.

      2.     This Court has jurisdiction over the subject matter hereof under 28

u.s.c. § 1331.
      3.     Venue is proper within this District pursuant to 28 U.S.C. § 1391.

      4.     This Complaint also alleges violations of Arkansas statutes and

common law which form part of the same case and/or controversy and arise out of

a common nucleus of operative facts as the Title VII claims alleged in this

                                      Page 1 of9
                 Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                           U.S.D.C. (E.D. Ark) 'liU~~se essigned to Disbic~                                               ·· ··   .0:'t.~
                                  Orlglnal Comt,U11nr'
                                                 and to Magistrate Judge..,O,_s;
                                                         -   ... ,   L4>-._.   -.-. •-   "0:   , : • : • , ••-•._.,
                                                                                                                        ,_a,_______
                                                                                                                                  -
                                                                                                                                --::,
                                                                                                                                      _
     Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 2 of 9




Complaint.

       5.     This Court has supplemental jurisdiction over Plaintiff's Arkansas

statutory and common law claims pursuant to 28 U.S.C. § 1367(a).

                                          II.
                                   THE PARTIES

      6.      Gina Floyd-Smith ("Plaintiff') is a citizen of the United States and a

resident and domiciliary of Sebastian County.

      7.      At all times relevant to the allegations in this Complaint, Plaintiff was

employed by Defendants at their Grand Avenue Fort Smith Hardee's location.

      8.      At all times relevant herein, Diamond Management, LLC, has been

a domestic limited liability company, created and existing under and by virtue of

the laws of the State of Arkansas, with a registered agent in Cleburne County.

      9.      Separate Defendant Diamond Management, LLC's registered agent

for service is Stacy Schmidt, 5 Mystic Isle Road, Edgemont, Arkansas 72044.

      10.     Separate Defendant Michael Llewellyn is the general manager of a

Hardee's store owned by Diamond Management, LLC.

      11.    Michael Llewellyn is a citizen and resident of the state of Arkansas.

      12.    Michael Llewellyn was at all times relevant hereto Plalntlff's

employer.

      13.    Separate     Defendant     Michael    Llewellyn,   an      Individual,   has

operational control and management over employees, including shared power to

supervise, hire and fire, and set schedules for employees through unified

management.

      14.    Separate Defendants Diamond Management, LLC, and Michael
                                     Page2of9
                Gina Floyd-Smith v. Diamond Management, LLC 1 et. al.
                          U.S.D.C. (E.D. Ark) 1:1kv-_ _
                                 Original Complaint
     Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 3 of 9




Llewellyn acted jointly as the employer of Plaintiff.

       15.    At all relevant times herein, Defendants were the "employer'' of

Plaintiff within the meaning of all applicable federal statutes and implementing

regulations, including Title VII.

       16.    All of the acts of Separate Defendant Michael Llewellyn are

attributable to Separate Defendant Diamond Management, LLC through the

doctrine of respondeat superior and Separate Defendant Diamond Management's

own willful, wanton and/or intentional failure to make a proper effort to prevent the

battery on Plaintiff, despite their legal duty to do so.

                                       Ill.
                             FACTUAL ALLEGATIONS

       17.    Plaintiff repeats and re-alleges all previous paragraphs of her

Complaint as though fully incorporated in this section.

       18.    Plaintiff was employed by Defendants as an hourly food service

employee from approximately April 17, 2018, through approximately May 14, 2018,

at Defendants' Hardee's location at 4123 Grand Avenue in Fort Smith.

       19.    The general manager at this location and Plaintiff's supervisor was

Michael Llewellyn.

       20.    Beginning almost immediately upon hire, Plaintiff was subjected to

unwanted sexual advances by Llewellyn, including inappropriate touching and

sexually suggestive comments.

       21.    On or about May 12, 2018, Defendant Llewellyn touched Plaintiff on

her buttocks and bit her on her arm, both in a manner having obvious sexual

overtones.
                                      Page3of9
                 Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                           U.S.D.C. (E.D. Ark) 1:18-cv-_ _
                                  Original Complalnt
     Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 4 of 9




       22.    Plaintiff reported this behavior to Diamond Management's human

resources department and nothing was done to prevent further harassment.

       23.    Diamond Management insisted that Plaintiff return to work for

Defendant Llewellyn, despite his discriminatory and unlawful conduct.

       24.    Due to Separate Defendant Diamond Management's response to

Llewellyn's conduct, Plaintiff was constructively discharged by Defendants on or

about May 14, 2018.

       25.    On or about June 5, Plaintiff filed a charge of discrimination with the

Equal Employment Opportunity Commission (EEOC) alleging that she had been

discriminated against by Defendants on the basis of her sex.

       26.    Plaintiff received a right to sue letter on or about October 10, and

Plaintiff is within her 90-day period to sue Defendants.

                                          V.
                    COUNT ONE: VIOLATIONS OF TITLE VII

       27.    Plaintiff repeats and re-alleges all previous paragraphs of her

Complaint as though fully incorporated In this section.

       28.    Plaintiff brings this action against Defendants under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000(e), et seq. ("Title VII").

       29.    At all relevant times, Plaintiff was an "employee" of Defendants within

the meaning of Title VII, 24 U.S.C. § 2000e(f).

       30.    At all relevant times, Defendants were the "employer" of Plaintiff

within the meaning of Title VII, 24 U.S.C. § 2000e(b).

       31.    At all relevant times, Defendant have been, and continue to be,

engaged in an "industry affecting commerce" within the meaning of Title VII, 24
                                      Page4of9
                 Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                           U.S.D.C. (E.D. Ark) 1:18-cv-_ _
                                  Original Complaint
     Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 5 of 9




U.S.C. § 2000e(h).

       32.    At all relevant times, Defendants have engaged in unlawful

employment practices against Plaintiff within the meaning of Title VII, 24 U.S.C. §

2000e-2(a).

       33.    Defendants, through their agents and employees, namely Separate

Defendant Llewellyn, discriminated against Plaintiff with respect to the terms,

conditions and privileges of employment due to Plaintiff's sex.

       34.    Defendants' treatment of Plaintiff, which was motivated by Plaintiff's

sex, created a hostile work environment for Plaintiff.

       35.    The unlawful treatment caused Plaintiff financial loss and harm.

       36.    As a result of Defendants' unlawful discrimination, Plaintiff seeks

front pay, back pay, attorney's fees and costs, compensatory damages for any

past or Mure out-of-pocket losses and for any emotional harm, and punitive

damages.

                                         VI.
                  COUNT 'TWO: VIOLATIONS OF THE ACRA

       37.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated In this section.

      38.     Plaintiff brings this action against Defendants under the Arkansas

Civil Rights Act of 1993, Ark. Code Ann. § 16-123-101, et seq. ("Arkansas Civil

Rights Act" or "ACRA").

      39.     Defendants intentionally discriminated against Plaintiff on the basis

of her gender in violation of A.C.A. § 16-123-107.

      40.     Claims brought under the ACRA are governed by the same
                                     Page 5of9
                Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                           U.S.D.C. (E.D. Ark) 1:18-cv-_ _
                                 Original Complaint
      Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 6 of 9




standards as Title VII claims. Clegg v. Ark. Dep't. of Corr., 496 F.3d 922,926 (8th

Cir. 2007).

        41.       As more fully described hereinabove, Defendants, through their

agents and employees, improperly created a hostile work environment due to

Plaintiff's gender.

        42.       As a result of Defendants' violations of the ACRA, Plaintiff seeks

injunctive relief, front pay, back pay, attorney's fees and costs, compensatory

damages for any past or future out-of-pocket losses and any emotional harm, and

punitive damages.

                                             VII.
                               COUNTTHREE:BATTERY
        43.       Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        44.       During the course of Plaintiffs employment with Defendants, Plaintiff

was physically assaulted by Separate Defendant Llewellyn through the

unwarranted and inappropriate touching and biting of Plaintiff.

        45.       Plaintiff did not consent to Llewellyn's actions.

        46.       As a direct and proximate result of Separate Defendant Llewellyn's

conduct, Plaintiff suffered emotional damages in an amount to be determined by

proof at trial.

        47.       Llewellyn's actions were done knowingly, willfully, and with malicious

intent, and Plaintiff is entitled to punitive damages in an amount to be determined

by proof at trial.


                                         Page 6of9
                     Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                               U.S.D.C. (E.D. Ark) 1:1kv-_ _
                                     Original Complaint
      Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 7 of 9




                            VIII.
  COUNT FOUR: NEGLIGENT RETENTION, SUPERVISION AND TRAINING

       48.     Plaintiff repeats and re-alleges all preceding paragraphs of this

Complaint as if fully set forth in this section.

       49.     At all times relevant herein, Defendants owed to the general public

and invitees, including Plaintiff, the duty to protect from injury by the tortious acts

of unfit, incompetent, or unsuitable agents.

       50.     On May 14, 2018, Defendants had actual knowledge that their

employee Llewellyn frequently harassed employees.

       51.     Defendants knew, or through the exercise of reasonable care should

have known, that Llewellyn subjected others, especially Plaintiff, to an

unreasonable risk of harm.

       52.    Despite their knowledge, or knowledge they could have obtained

through the exercise of reasonable care, Defendants breached their duty by

retaining and continuing to improperly supervise Llewellyn.

       53.    Defendants were negligent in retaining Llewellyn while knowing that

he had harassed other female employees.

       54.    Defendants were negligent in supervising Llewellyn by failing to

properly monitor and control the actions of Llewellyn despite their knowledge of

the aforementioned facts.

       55.    Defendants were negligent in training Llewellyn by failing to train him

in a manner that would prevent unwanted sexual contact with his subordinates.

       56.    Defendants' negligence in retaining and supervising Llewellyn was

the direct and proximate cause of the injuries sustained by Plaintiff.
                                      Page 7 of 9
                 Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                            U.S.D.C. (E.D. Ark) 1:18-cv-_ _
                                   Orlglnal Complaint ·   ·
     Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 8 of 9




       57.    Additionally, pursuant to A.C.A. § 16-55-206 and Yeakley v. Doss,

370 Ark. 122, 250 S.W.3d 895 (2007), Defendants are liable to Plaintiff for punitive

damages as Defendants knew or ought to have known, in light of the surrounding

circumstances, that the conduct particularly described herein would naturally and

probably result in injury or damage, and they continued such conduct with malice

or in reckless disregard of the consequences from which malice may be inferred.

                                        IX.
                             PRAYER FOR RELIEF

       WHEREFORE,         premises    considered,    Plaintiff   Gina   Floyd-Smith,

respectfully prays as follows:

       A.     That Defendants be summoned to appear and answer this

Complaint;

       B.     For an order entering judgment in her favor against Defendants for

compensatory damages for Defendants' violations of Title VII;

       C.     For an order entering judgment in her favor against Defendants for

compensatory damages for Defendants' violations of the ACRA;

       D.     For an order entering judgment in her favor against Defendants for

battery;

       E.     For an order entering judgment in her favor against Defendants for

negligent retention, supervision and training of Llewellyn;

       F.     For punitive damages in an amount to be determined at trial;

       G.     For her attorneys' fees, costs, and pre-judgment interest; and

       H.     For such other and further relief as this Court deems necessary, just

and proper.
                                     Page8of9
                Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                          U.S.D.C. (E.D. Ark) 1:18-cv-_ _
                                 Original Complaint
        Case 1:19-cv-00001-JM Document 1 Filed 01/03/19 Page 9 of 9
'   '


                                                  Respectfully submitted,

                                                  PLAINTIFF GINA FLOYD-SMITH

                                                  SANFORD LAW FIRM, PLLC
                                                  ONE FINANCIAL CENTER
                                                  650 SOUTH SHACKLEFORD, SUITE 411
                                                  LITTLE ROCK, ARKANSAS 72211
                                                  TELEPHONE: (501) 221-0088
                                                  FA IMILE: (888) 787-2040




                                                  J sh    ford
                                                       ar No. 2001037
                                                  josh@sanfordlawfirm.com




                                      Page9 of9
                 Gina Floyd-Smith v. Diamond Management, LLC, et. al.
                           U.S.D.C. (E.D. Ark) 1:11k:v-_ _
                                  Original Complaint
